Citation Nr: 1600100	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  10-46 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to December 1967 and in the Reserves from February 1968 to December 2002, which included periods of active and inactive duty for training (ADT/IADT). 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2006, the Board took jurisdiction of the Veteran's service connection claim for bilateral carpal tunnel syndrome pursuant to the Veteran having filed a notice of disagreement on the issue in a statement made in the August 2004 Form 9 that the RO did not act on by issuing a statement of the case.  The Board remanded the claim pursuant to Manlincon v. West, 12 Vet.App. 238, 240-41 (1999), for the RO to issue the Veteran a Statement of the Case (SOC).  In November 2010, the RO issued the Veteran an SOC.  The Veteran perfected his appeal with a Form 9 a week later.  Although the Veteran initially requested a Board hearing, he withdrew this request in a written notice submitted in February 2011. 

The claim arrived at the Board in March 2013.  The Board remanded the issue again to obtain the Veteran's personnel records to verify periods of ADT and IADT and to obtain an examination to determine the nature and etiology of the Veteran's bilateral carpal tunnel syndrome.  A VA peripheral nerves examination was conducted in April 2013.  Unfortunately, the personnel records were not obtained.  When the issue returned to the Board in September 2014, the Board remanded the claim again to receive the personnel records previously requested, to update the Veteran's treatment records, and to obtain an addendum opinion as to whether the bilateral carpal tunnel syndrome was etiologically related to a period of ADT/IADT. Additional service records were associated with the claims file in September 2014 and October 2014.  Updated treatment records were associated with the claims filed in October 2014 and January 2015.  The addendum opinion was associated with the claims file in June 2015.  

The claim has since returned to the Board and with all the requested development completed, the Board is ready to adjudicate the claim. 



FINDING OF FACT

The Veteran's bilateral carpal tunnel syndrome is not etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

Qualifying Service

Active military service includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (IADT) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d). ADT includes full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  IADT includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.S. §§ 316, 502, 503, 504, or 505), or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4). 


Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

While performing active duty or ADT or IADT, service connection may be granted for a disability resulting from disease or injury incurred or aggravated from an injury occurring from such service.  38 U.S.C.A. §§ 101(24), 106, 1110.  Presumptive periods for service connection do not apply to ADT or IADT. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

A.  Analysis

The Veteran contends that the bilateral carpal tunnel syndrome developed as a result of his work as a pipefitter during naval service.  He asserts that he developed the carpal tunnel because he had to go up and down ship ladders a hundred times a day holding the railing.  Although a current diagnosis has been confirmed, the probative evidence is against a finding that the condition is either related to the Veteran's role as a military pipefitter or otherwise related to a period of active service. 

The Veteran's bilateral carpal tunnel syndrome was first diagnosed in 1999 after an EMG, ordered in April 1999, confirmed its diagnosis.  These findings are referenced in a September 2001 private neurological examination conducted by Dr. M. S. and VA examination reports prepared in April 2013 and June 2015. 

The diagnosis of carpal tunnel occurred more than 32 years after the Veteran's primary period of active service from February 1964 to December 1967.  It is only during this period that the Veteran worked as a pipe fitter.  Examination reports and sick call reports during this period demonstrate no complaints by the Veteran involving his upper extremities or treatment for any condition that could be associated with carpal tunnel.  February 1964 enlistment and December 1967 separation examinations were negative for any impairment of the upper extremities.  

At the conclusion of the Veteran's primary period of active service, he continued to serve in the Navy, but on an intermittent basis, in the Reserves from January 1968 to December 2002.  The service personnel records and statements from the Veteran indicate that he worked in a primarily clerical type setting with classroom instruction for a total of two weeks per year.  Time outside of the reserves was spent as a full-time civilian pipe fitter for various railroad companies which coincide with the Veteran's reserve duties.  

The Veteran did not openly complain of any issues as related to carpal tunnel and/or issues with his upper extremities during medical evaluations as part of his continued reservist duty.  Periodic examinations conducted in 1972, 1974, 1976, 1977, 1980, 1981, 1982, 1985, 1986, 1988, 1989, 1992, 1995, 1996, 1998, and 2000 were negative for reports of upper extremity issues and/or treatment.    

The only report of issues related to the Veteran's upper extremities is the 1999 diagnosis by his private treating physician diagnosing the Veteran with carpal tunnel syndrome.  At the time of the Veteran's diagnosis for carpal tunnel in 1999, the Veteran had qualifying service with 74 inactive duty points from December 19, 1998 to December 18, 1999.  Notwithstanding this confirmation of service, the question remains whether the diagnosed condition can be linked to the period of IADT between 1998 and 1999.   During this period, the Board could find no probative medical evidence linking the condition to service.  The Veteran did not work as a military pipe fitter, and no treating medical professional, military or private linked the condition to the Veteran's qualifying service.  Due to the lack of probative information in this regard, the Board remanded the claim for an examination and nexus opinion, which was conducted in April 2013.  

The April 2013 examiner opined that the bilateral carpal tunnel syndrome was less likely than not (less than 50 percent probability) incurred in or caused by military service during a period of qualifying service.  The rationale provided was that the entrance, separation and periodic examinations were negative in the entries for swollen or painful joints; arthritis, rheumatism, bursitis, lameness, or neuritis.  Furthermore, the Veteran did not make any reference to carpal tunnel syndrome or symptoms in any evaluation during his qualifying service.  The examiner further opined that it was doubtful that during a period of active duty that the Veteran would have been able to successfully perform his duties as a seaman if the symptoms were present.  The examiner also found it unlikely that the Veteran would have not mentioned any symptoms during his many sick call visits over the ensuing 30-plus years.  The earliest reference to carpal tunnel that could be identified by the examiner was in 1999.  By that time the Veteran's service was limited to essentially one weekend per month, which, as noted above, was usually in a classroom setting.  Ultimately, the examiner found the likelihood that the carpal tunnel was caused by the ADT or IADT extremely unlikely.  In his findings the examiner referenced a lengthy article from an online medical journal, UptoDate, discussing the probabilities of various etiologies of carpal tunnel syndrome.  

In June 2015, the examiner affirmed his opinion in an addendum.  The examiner continued to opine that the Veteran's bilateral carpal tunnel was not due to or incurred by military service based on the fact that the Veteran was not working as a pipe fitter when diagnosed with carpal tunnel, and that the Veteran last worked in that capacity within the military in December 1967.  The examiner opined that the carpal tunnel was due to age, general health status, and work as a railroad laborer.  The examiner continued to opine that it was extremely unlikely that the carpal tunnel syndrome would have been caused by either ADT or IADT. 

Although the Board acknowledges the Veteran's contentions, the Board finds that the VA examiner's opinion more probative as to whether his bilateral carpal tunnel syndrome is etiologically related to service.  When the opinion is weighed against the only other statement of etiology, which was made by the Veteran, the weight of the evidence is against the claim.  

The Veteran's statements as to etiology are not competent.  Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of bilateral carpal tunnel syndrome falls outside the realm of common knowledge of a lay person since determining etiology requires specialized training and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In this respect, the Veteran has no medical training.  

In conclusion, the preponderance of the evidence is against the Veteran's claim of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to the Veteran's service connection claim in September 2004 and March 2006 notices.  As the content of the notice letters fully comply with the requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159, the Board finds that VA satisfied its duties to notify the Veteran.

VA met its duty to assist. This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO assisted the Veteran by obtaining his service treatment records and post-service treatment records, which have been associated with the claims file. 

With respect to examinations, the Veteran was afforded a peripheral nerves examination in April 2013 with an addendum opinion provided by the same examiner in June 2015.  The Board finds the examination and opinions are adequate as the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of the etiology of the Veteran's carpal tunnel syndrome.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007). 

The Veteran was also provided an opportunity to provide testimony in a hearing before the undersigned Acting Veterans Law Judge (VLJ) on this matter, but as noted above the Veteran withdrew his request in a February 2011 correspondence. 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 
38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for bilateral carpal tunnel syndrome is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


